DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (Pub. No. 20190174440).
- With respect to claims 1 and 12, Kwak teaches an apparatus comprising: a receiver that receives a first control signal from a base unit for triggering hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback for a downlink slot set, wherein the downlink slot set comprises multiple downlink slots and the HARQ-ACK feedback for the downlink slot set corresponds to all downlink transmissions in the downlink slot set and is transmitted in one uplink control information (UCI) (e.g. par. 110 BS transmits control signal to UE which transmits HARQ feedback); a processor that identifies the downlink slot set in response to the first control signal (e.g. Fig. 9 where the UE identifier downlink slot set as in Fig. 4-7); and a transmitter that transmits UCI to the base unit in a slot determined by the first control signal, wherein the UCI comprises the HARQ-ACK feedback for the identified downlink slot set (e.g. UE transmit feedback as par. 110. Fig. 8-9 block 840, 940).  Kwak implicitly fails to teaches triggering hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback for a downlink slot set, however it would have been obvious to a person of ordinary skill in the art before the effective filling date to understand the feedback to indicate the reception of data channel is successful in the communication. 
- With respect to claims 2, 13, Kwak teaches wherein the receiver also receives a radio resource control (RRC) signal and the processor enters a triggered reporting mode (e.g. Fig. 1 shows the radio resource region), wherein the apparatus does not transmit HARQ-ACK feedback until an UCI transmission request is received, wherein the first control signal contains an UCI transmission request (it is obviously to understand that feedback only make when it receives requested.).  
- With respect to claims 3, 7, 14, 18, Kwak teaches wherein the first control signal is an uplink grant (e.g. step 800 in Fig. 8; par. 396, 430) that includes a flag to indicate the UCI transmission request (par. 108, 130).  
- With respect to claims 5. 16, Kwak teaches wherein the downlink slot set comprises one or more of: multiple PDSCH transmissions on multiple slots, multiple PDSCH transmissions on multiple mini-slots, and multiple PDSCH transmissions on multiple carriers (e.g. Fig. 4 block 414).  

- With respect to claims 9,20, Kwak teaches wherein the downlink slot set ends a determined number of slots prior to a slot where the first control signal is received (it would have been obvious to  determine number of slot since the length of subframe given par. 113).  
- With respect to claims 10, Kwak teaches wherein the downlink slot set ends at a slot where the first control signal is received (e.g. 418 in fig. 4).  
- With respect to claims 11, Kwak teaches wherein the receiver further receives a RRC signal for configuring a maximum number of slots of the downlink slot set, wherein the first control signal is received in the last slot of the downlink slot set (e.g. number slot in Fig. 4 consider as maximum number of slots).  

Allowable Subject Matter
Claims 4,8, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/            Primary Examiner, Art Unit 2471